Citation Nr: 1500452	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  03-22 767	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Attorney



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.  This matter comes before the Board on a Motion to Vacate the December 12, 2013, Board Decision.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

The Veteran contends that he was denied due process because he was not provided with an opportunity to present written argument before the Board prior to the issuance of a decision.  It appears that his request for a 90-day extension was not associated with the claims file prior to the time a Board decision was rendered.  

With the Motion, the Veteran makes substantive arguments concerning the claim; however, it is not clear whether these arguments are intended to satisfy his request for due process.  Therefore, the December 12, 2013, Board decision addressing the issue is vacated and the Veteran will be given 90 days from the day of this decision to submit additional evidence or argument.



	                        ____________________________________________
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals




